Title: To Thomas Jefferson from Henry Warren, 29 August 1802
From: Warren, Henry
To: Jefferson, Thomas


          
            Sir
            Plymouth August 29. 1802
          
          A few weeks since I received an intimation from General Dearborn that you had determined to appoint me Collector for the Port of Marblehead: since which it has been publicly announced in the papers.  Be pleased to suffer me at this moment, to express to you my grateful sentiments for your notice & attention—and the extreme regret I feel at declining the acceptance of any appointment with which you might think proper to honor me.—In my reply to Genl. Dearborn, which I presume was considered as declining this appointment, I detailed the reasons which operated on my mind: I hope he communicated them to you;—in which case you will do me the justice to believe that I shrink not from your service—nor voluntarily retire from your notice—but that I am driven to this determination by circumstances of indispensable duty & necessity.—
          Permit me, Sir, still to solicit your favor, & to be borne on your recollection in any future arrangements you may think proper to make. If, as is generally expected, the Marshal of Massachusetts district, or the Collector of the Port of Plymouth should be removed, you will pardon me for suggesting my wishes to succeed either of them. I flatter myself that my qualifications to sustain such an office are not inferior to the present possessors—my claims to the emoluments of them—without presumption, are greater: and I should hope so to execute the duties as neither to disgrace your nomination,—or injure the public interest: certainly I should not defame the Administration, or revile the first Magistrate.—
          Accept, Sir, my humble assurances of every effort to support your Administration and my profound respect for your person & character.—
          I have the honor to be, Sir. Your grateful & very hum: Servt.
          
            Henry Warren
          
        